Citation Nr: 1141534	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar and cervical spine.

2.  Entitlement to service connection for disability of the lumbosacral spine other than arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to May 1946, from January 1951 to April 1952, and from January 1956 to December 1959. 

These matters come before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2000 rating decision of the VA Regional Office (RO) in Fort Harrison, Montana.

The Veteran was afforded a hearing at the RO in November 2002.  He presented testimony in May 2004 before the undersigned Veterans Law Judge sitting at Fort Harrison, Montana.  The transcripts are of record.

By Board decision in December 2005, the Board denied entitlement to service connection for arthritis of the cervical and lumbar spine and a chronic back disability other than arthritis of the lumbar spine.  

The Veteran appealed to the United States Court of Veterans Appeals (Court).  In a February 2008 Memorandum Decision, the Court vacated the Board's decision with respect to the issues of entitlement to service connection for a chronic back disability, arthritis of the lumbar spine and arthritis of the cervical spine, and remanded the issues for further consideration and readjudication.  

The case was remanded for further development by Board decision in October 2008.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement an effective date earlier than July 22, 2008 for the grant of service connection for bilateral hearing loss disability, an effective date earlier than July 22, 2008 for the grant of service connection for tinnitus, an effective date earlier than February 1, 2007 for the grant of service connection for pulmonary fibrosis, an increased (compensable) rating for bilateral otitis media, an evaluation in excess of zero percent for bilateral hearing loss disability from July 22, 2008 to November 18, 2010, an evaluation in excess of 10 percent for bilateral hearing loss disability from November 19, 2010, and an evaluation in excess of 30 percent for pulmonary fibrosis from February 1, 2007 to March 25, 2010.  


REMAND

Review of the record discloses that in May 2010, the Veteran's VA fee-based chiropractor stated that the appellant's labored breathing had led to recruitment of the accessory breathing muscles of the back and neck that aggravated spinal pain.  On subsequent VA examination in March 2011 conducted by VA nurse practitioner, it was related that upon review of medical literature and professional training "...quite often with pulmonary fibrosis extra accessory muscles are pulled into play in order to assist the diaphragm with pulling in oxygen to the lungs.  Increased use of these extra muscles which are around the rib cage, upper chest, back and neck can cause them to be sore"  The examiner ultimately concluded that despite the above, the Veteran's cervical and lumbar spine conditions had not been permanently or abnormally worsened or aggravated beyond normally expected progression by service-connected pulmonary fibrosis.  

The Board observes that there are conflicting opinions that must be reconciled prior to disposition of the issues on appeal in this decision.  On the one hand, the chiropractic examiner is stating that low back and cervical spine disorders are aggravated by service-connected pulmonary fibrosis.  On the other hand, a VA clinician states that although there is some clinical authority that attests to what the chiropractor states, it is not true in the Veteran's case.  In view of the fact that the Veteran is in receipt of a 100 percent disability rating for pulmonary fibrosis, the Board thus finds further development of the evidence is required, to include a specialist examination by a VA physician for a definitive opinion.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate VA medical specialist that includes an opinion as to whether cervical spine and low back disorders are secondary to or have been aggravated by service-connected pulmonary fibrosis.  The claims folder must be made available to the examiner and clinical findings should be reported in detail. 

Based on a thorough review of the record, clinical evidence and a physical examination, the examiner is requested to provide an opinion with supporting rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's neck and low back disorders are proximately due to (secondary to) or have been made chronically worse (aggravated) by the service-connected pulmonary fibrosis.  The opinion should be set forth in detail in a narrative report.

2.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, provide the appellant a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

